 In the Matter of DOUGLAS AIRCRAFT COMPANY, INC. (EL SEGUNDO DIVI-SION)andINTERNATIONAL ASSOCIATION OF MACHINISTS AERONAUTICALDISTRICT LODGE 22In the Matter of DOUGLAS AIRCRAFT COMPANY, INC.andINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA (UAW-CIO)Cases Nos. R-5188 and R-5189 respectively.Decided July 8, 1943SUPPLEMENTAL DECISIONSECOND DIRECTION OF ELECTIONANDCERTIFICATION OF REPRESENTATIVESOn June 8, 1943, pursuant to the Decision and Direction of Electionsissued by the Board herein on May 17, 1943,1 and an amendment there-to on June 5, 1943, separate elections by secret ballot were conductedat the Company's El Segundo Division and Vernon plant, respectively,under the direction and supervision of the Regional Director for theTwenty-first Region (Los Angeles,' California).Thereafter, on June 8, 1943, in accordance with the Rules and Reg-ulations of the Board, a Report on Ordered Election in Case No.IR-5188, covering the election held at the El Segundo Division of theCompany, was issued and served upon the parties.As to the ballot-ing and its results among the employees involved in Case No. R-5188,the Regional Director reported as follows :Percentage of those eligible casting ballots_________________88.2Percentage of ballots cast that were counted as valid votes 4_- 94.9Percentage of votes cast for International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workersof America (UAW-00) ---------------------------------16.0Percentage. of votes cast for International Association ofMachinists, Aeronautical District Lodge 22_______________39.3Percentage of votes cast for neither_______________________44.7149 N. L.R.B 8192The Report states that a certain number of the ballots cast were challenged and thatan additional number were void ballots.The number of such ballots, approximating 5.1percent of the total ballots cast, has been omitted herein.°51 N. L. R. B., No. 36.161 162DECISIONSOF NATIONALLABOR RELATIONS BOARDOn or about June 16, 1943, the International Association of Ma-chinists, herein called the I. A. M., filed a motion with the Board fora new election, or in the alternative, for a run-off election. In sup-port of its motion for a new election, the I. A. M. alleged that con-fusion had resulted in the balloting as a result of the followingcircumstances :After the issuance of the Decision and Direction of Electionsherein, and on or about May 31, 1943, the I. A. M. withdrew itsaffiliation from the American Federation of Labor.The Board, hav-ing been advised of this action by the international president of theI.A. M. and having been requested by him on behalf of said organ-ization "that in all matters in which the International Associationof Machinists is involved and which are presently before the Board,the Board refers to our organization as the International Associa-tion of Machinists, making no reference to affiliation with the Amer-ican Federation of Labor," on June 5, 1943, amended the Directionrof Elections to conform with this request. It appears that the localrepresentatives of the I. A. M. at El Segundo had no advance noticethat this amendment had been requested, and first received notice ofthe amendment on the afternoon of Saturday, June 5, 1943. Prior tothe amendment, the I. A. M. had been notified by a representativeof the Board's Regional Office that the designation "A. F. L." wouldhave to appear with its name on the ballot, and sample ballots con-taining such designation had been posted at the plant. In view ofthe fact that the election had been scheduled for June 8, 1943, therewas insufficient time to print new sample ballots, and, upon receiptof notice of the amendment, the Regional Office posted supplemen-tary notices alongside of the posted sample ballots, stating thatat the request of the I. A. M., "the letters `A. F. L.' will not appearon the official ballot to be cast at the election."The I. A. M. con-tends that the posting of these supplementary notices coupled withthe failure to delete the letters "A. F. L." from the sample ballots(although they were deleted from the official ballot) caused greatuncertainty among employees.The I. A. M. states that its affiliationwith the A. F. L. had been stressed throughout its organizationalcampaign which began in April 1942; that members of A. F. L.affiliates had been assured that they would be permitted to trans-fer their membership to the I. A. M. without the payment of addi-tional fees; and that in the brief space of time which elapsed be-tween its withdrawal from the A. F. L. and the election, it didnot have sufficient time to make a complete report to its membershipconcerning the effect ofeits withdrawal action.The I. A. M. sub-mitted documentary proof indicating that following the amendmentto the Direction, the C. I. O. in its election campaign emphasized DOUGLAS AIRCRAFT COMPANY, INC.163the deletion of the letters "A. F. L." from the I. A. M. space onthe ballot.The I. A. M. claims that in view of the interveningSunday during which printing establishments were closed and thefact that it had signed an agreement with the C. I. O. not to dis-tribute any literature on or after midnight June 7, 1943, it wasunable to issue any printed matter clarifying its position betweenlate Saturday, June 5, 1943, when notice of the amendment was firstreceived by its local representatives, and the date of the election.OnJune 7, 1943, the I. A. M. requested a representative of the Boardto postpone the election date for several days, but this request wasdenied.Under all the circumstances, we are of the opinion that employeesmay have been misled by the deletion of the letters "A. F. L." fromthe ballot and that the I. A. M. may not have been afforded suffi-cient opportunity to explain this deletion.We shall consequentlydirect that a new election by secret ballot be held in Case No. R-5188among the employees at the Company's El Segundo Division in theunit at said division heretofore established by the Board in itsDecision and Direction of Election herein, dated May 17, 1943.Weshall further provide that those,eligible to vote will be those in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of this Second Direction of Election,subject to the limitations and additions set forth therein.The motion of the I. A. M. for a run-off election is hereby denied.On June June 8, 1943, in accordance with the Rules and Regu-lations of the Board, a Report on Ordered Election in Case No.R-5189, covering the election held at the Vernon plant of the Com-pany, was issued and served upon the parties.As to the ballotingand its results among the employees involved in Case No. R-5189,the Regional Director reported as follows :Percentage of those eligible casting ballots_________________ 86.9Percentage of ballots cast that were counted as valid votes'-- 99 0Percentage of votes cast for International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workersof America (UAW-CIO) -------------------------------- 60:9Percentage of votes cast for International Association ofMachinists, Aeronautical District Lodge 22_______________ 13.9Percentage of votes cast for neither_______________________ 25.2In view of the fact that no objections to the said Report, or tothe conduct of the ballot, have been filed by any of the parties, andthe motion of the I. A. M., to which reference was made above, doesnot relate to the election held at the Vernon plant, we shall issuea Certification of Representatives in Case No. R-5189.3There were no challenged ballotsOne percent of the ballots cast were void ballots.Thenumber of void ballots, set forth in the Election Report, is omitted herein.540612-44-vol 51-12 164-DECISIONS OF NATIONAL LABOR RELATIONS BOARDSECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Douglas Air-craft Company, Inc., El Segundo, California, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Re-gion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules andRegulations, among the employees of the El Segundo Division of theCompany in the unit found appropriate in Section IV of the De-cision and Direction of Elections in this proceeding, dated May 17,1943,who were employed in the pay-roll period immediately pre-ceding the date of this Second Direction of Election, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the, United States who presentthemselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause, to determinewhether they desire to be represented by International AssociationofMachinists, Aeronautical District Lodge 22, or by InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America (UAW-CIO), for the purposes of collectivebargaining, or by neither.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National La-bor Relations Board Rules and Regulations-Series 2, as amended,IT Is IIEREBY CERTIFIED that International Union, United Automo-bile,Aircraft and Agricultural ImplementWorkers of America(UAW-CIO) has been designated and selected by a majority of allproduction and maintenance employees at the Company's Vernonplant, including plant clerks, but excluding oxyacetylene, oxyhydro-gen, and electric are welders employed to do fusion welding as gas-torch cutters, and helpers and apprentice welders, executives, admin-istrative, professional, office clerical, technical and engineering de- DOUGLAS AIRCRAFT COMPANY, INC.165partment employees, guards, and supervisory employees above theclassification of leadman A, as their representative for the purposesof collective bargaining, and that pursuant to Section 9 (a) of theAct, the said organization is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.